Citation Nr: 0415184	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  96-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  Thereafter, he had unverified service in the Army 
Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO decision that denied 
service connection for a back disability.  In May 2003, the 
Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

As part of the duty to assist, when VA seeks to obtain 
military records, it must make as many requests as are 
necessary to obtain such records, and VA will end its efforts 
only when it is shown that the records do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  It appears that verification of the veteran's 
Army Reserve service has not been accomplished.  Further, 
some but not all of his Army Reserve records are on file.  In 
the judgment of the Board, the RO should make further efforts 
to not only verify the veteran's period of Army Reserve 
service but also obtain any related medical records.  

Accordingly, the case is remanded for the following actions: 

1.  Contact the appropriate Army Reserve 
office and obtain documentation which 
sets forth the exact dates of the 
veteran's Army Reserve service.  In 
addition, any related medical records 
should also be obtained. 

2.  The RO should review the claim of 
service connection for a low back 
disability.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

